t c memo united_states tax_court mark j hanna p c transferee petitioner v commissioner of internal revenue respondent docket no filed date charles f daily jr for petitioner bruce m wilpon for respondent memorandum findings_of_fact and opinion swift judge respondent determined that petitioner as transferee of assets is liable for dollar_figure plus interest for the transferor's federal_income_tax deficiency for the year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and - - all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is liable as a transferee under the texas uniform fraudulent transfer act tex bus com code ann sec_24 to west supp for dollar_figure relating to the transferor's federal_income_tax deficiency findings_of_fact some of the facts have been stipulated and are so found in mark j hanna hanna organized hanna associates p c associates pc through which to conduct a law practice in the state of texas also in hanna filed for personal bankruptcy during and due to hanna's poor credit rating associates pc experienced financial difficulties associates pc could not obtain loans to lease additional office space acquire office equipment or expand the law practice in january of in an effort to improve his law practice hanna entered into discussions with charles f daily jr daily another texas lawyer to combine their respective law practices ’ daily is petitioner's lawyer herein in february of the discussions between hanna and daily led to the formation of mark j hanna p c hanna pc as a texas professional law corporation daily became sole shareholder of hanna pc and hanna became president of hanna pc at the time hanna pc filed its petition with this court hanna pc's mailing address was in austin texas on date the transfer date the assets of associates pc were transferred to hanna pc and hanna pc assumed responsibility for the outstanding liabilities of associates pc as of the transfer date to effect the transfer of assets and the assumption_of_liabilities between associates pc and hanna pc hanna as president of associates pc and of hanna pc executed a document dated date entitled assignment and assumption_of_liabilities transfer document the transfer document was poorly drafted it described the assets transferred to and liabilities assumed by hanna pc only in the most general terms and it did not identify the specific dollar amounts or values represented by the assets transferred and liabilities assumed ’ also the transfer document did not indicate the total cumulative amount of the assets transferred to or the liabilities assumed by hanna pc herein the words amount s and value s generally are used interchangeably q4e- the evidence indicates and we find that on date pursuant to the above transfer the following types of assets of associates pc were actually transferred to hanna pc cash accounts_receivable office equipment an option to purchase a 12-year-old quarter horse horse option and an interest ina contingent_fee lawsuit interest ina lawsuit we also find that hanna pc assumed the following types of liabilities of associates pc notes payable payroll_taxes due salaries payable and accounts_payable in connection with the transfer of assets and assumption_of_liabilities between associates pc and hanna pc hanna prepared what is referred to as an internal document listing certain of associates pc's assets and liabilities to be transferred and assumed setting forth amounts with respect thereto as of date as follows associates pc's assets and liabilities as of date per internal document assets cash dollar_figure accounts_receivable office equipment big_number total assets dollar_figure liabilities notes payable dollar_figure payroll_taxes due big_number salaries payable accounts_payable big_number total liabilities dollar_figure - we note the discrepancies between the types of assets that actually were transferred from associates pc to hanna pc and the list in the internal document of the types of assets to be transferred namely the horse option and the interest ina lawsuit are not specifically listed in the internal document further we note that the dollar_figure amount listed for accounts_receivable in the internal document does not reflect dollar_figure in accounts_receivable for legal services rendered by associates pc prior to but not billed by associates pc before the date transfer date and only billed by hanna pc after the transfer date also when hanna listed the dollar_figure amount for accounts_receivable in the internal document he did not make an adjustment for uncollectible accounts_receivable in the amount of dollar_figure with regard to the liabilities listed in the internal document we note that the parties agree that the correct total amount for notes payable assumed by hanna pc is dollar_figure the dollar_figure amount listed for accounts_payable in the internal document includes dollar_figure of liabilities that were attributable not to expenses of associates pc but to expenses of hanna individually on date associates pc dissolved as a professional law corporation - - on date associates pc filed its federal_income_tax return for in hanna filed a bankruptcy petition on behalf of associates pc and a second personal bankruptcy petition on his own behalf on date after an audit respondent mailed associates pc a notice_of_deficiency determining among other things an income_tax deficiency of dollar_figure in associates pc's federal_income_tax liability also on date respondent mailed to hanna pc a notice of transferee_liability in the amount of dollar_figure relating to the dollar_figure income_tax deficiency for that respondent had determined against associates pc opinion under sec_6901 a procedure is provided to collect from a transferee of assets a transferor's tax_liability if the transferee is liable at law or in equity for the transferor's tax_liability see 357_us_39 interpreting then sec_311 a predecessor to sec_6901 104_tc_486 affd at trial respondent's agent testified that hanna pc's transferee_liability under sec_6901 should be increased to dollar_figure respondent however has not moved to amend his pleading or asked the court to increase the deficiency to conform to the evidence we decline to consider an increase in hanna pc's alleged transferee_liability 102_f3d_1088 10th cir in this case texas law controls whether hanna pc is to be liable for the transferor's tax_liability namely whether the transfer from associates pc to hanna pc is to be regarded as a fraudulent transfer under the texas uniform fraudulent transfer act ufta ufta tex bus com code ann sec_24 to west supp see commissioner v stern supra pincite 100_tc_180 respondent bears the burden_of_proof to show that hanna pc is liable as a transferee but not to show that associates pc was liable for the tax see sec_6902 rule d under ufta sec_24 a it is provided that a transferor engages in a transfer that is fraudulent as toa creditor if the transferor makes a transfer to a transferee the creditor has a claim against the transferor before the transfer is made the transferor makes the transfer without receiving reasonably equivalent value and the transferor is insolvent at the time of the transfer or is rendered insolvent as a result of the transfer ‘ the language of sec_24 a of the texas uniform fraudulent transfer act ufta tex bus com code ann west is provided below a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation continued --- - if all four elements of ufta sec_24 a are present a creditor of the transferor such as respondent herein may recover from the transferee an amount equivalent to the lesser_of the amount of the assets transferred to the transferee reduced by the amount of assets or rights received by the transferor on the transfer if any or the amount of the creditor's claim see ufta sec_24 b d hanna pc argues that it was only acting as agent of associates pc for the purpose of winding up the affairs of associates pc that the transfer document was not a binding agreement and that any transfer of assets to hanna pc did not constitute a fraudulent transfer under ufta sec_24 a ufta sec_24 contains a broad definition of a transfer hanna pc and respondent stipulate that on date associates pc transferred all of its assets to hanna pc and the record supports that stipulation hanna pc's argument that no transfer occurred is meritless continued without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation under ufta sec_24 a transfer is defined as every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset --- - with regard to whether a creditor namely respondent herein had a claim against associates pc before the transfer date hanna pc argues that respondent's notice_of_deficiency to associates pc was untimely and therefore that respondent did not have a valid timely claim for a dollar_figure federal_income_tax deficiency against associates pc the record indicates that associates pc filed its federal_income_tax return for on date and that respondent mailed the notice_of_deficiency to associates pc on date under sec_6501 respondent's notice_of_deficiency is timely we conclude that respondent had a timely claim of dollar_figure against associates pc before the transfer date in order to analyze the third element of ufta sec_24 a namely whether associates pc did not receive reasonably equivalent value for the transfer of assets to hanna pc we compare the amount of the assets associates pc transferred to hanna pc with the amount of the assets or rights if any that associates pc received from hanna pc see ufta sec_24 in re sullivan bankr bankr n d tex in determining the amount of the assets or rights received by associates pc we treat as do the parties herein under ufta sec_24 a claim is a right to payment or property whether or not the right is reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured -- - hanna pc's assumption of associates pc's liabilities as a right received by associates pc on the transfer respondent calculates that the amount of the assets transferred to hanna pc exceeded the assumed by hanna pc by dollar_figure amount of the liabilities hanna pc calculates that the amount of the liabilities assumed by hanna pc exceeded the amount of the assets transferred to hanna pc by dollar_figure for comparison purposes we set below amounts for the assets of associates forth in schedule format respondent's and hanna pc's respective positions as to the pc transferred to hanna pc for the liabilities of associates pc assumed by hanna pc and for the total net assets and liabilities transferred and assumed and we set forth the differences between the parties' calculations assets transferred to and liabilities assumed by hanna pc amounts for assets transferred respondent hanna pc differences cash s big_number s big_number s accounts_receivable big_number qo big_number office equipment big_number big_number big_number horse option big_number big_number interest in a lawsuit big_number big_number totals dollar_figure dollar_figure s_ liabilities assumed notes payable sdollar_figure s big_number s payroll_taxes due big_number big_number salaries payable big_number big_number accounts_payable big_number big_number big_number totals s_big_number dollar_figure s big_number total net amount of assets and liabilities transferred and assumed s big_number sdollar_figure dollar_figure at trial and on brief hanna pc argued several alternative amounts for accounts_receivable in this schedule we list the lowest amount for accounts_receivable argued by hanna pc we note that the parties analyze each type of asset and liability separately also respondent makes no assertion as to the amount of any possible goodwill or related intangibles there follow our specific findings with regard to the assets and liabilities the amounts of which are in dispute we note petitioner's failure other than through self-serving testimony to offer on a timely basis any credible_evidence as to the value of most of the assets and liabilities involved in this case accounts_receivable we agree with respondent that the accounts_receivable should reflect an amount of dollar_figure this amount represents the dollar_figure amount for accounts_receivable listed in the internal document the dollar_figure accounts_receivable billed by hanna pc that relate to legal services performed by associates pc before the transfer date and a dollar_figure reduction for uncollectible accounts_receivable hanna pc argues that because associates pc was a cash_basis taxpayer none of associates pc's accounts_receivable should be included in the calculation of the amount of the assets transferred whether associates pc was a cash or an accrual basis taxpayer however has no bearing on the amount of the assets transferred see ufta sec_24 d hanna pc also argues that the accounts_receivable billed by hanna pc represent hanna's personal_property that therefore the dollar_figure amount listed in the internal document for accounts_receivable reflects the total amount of associates pc's accounts_receivable and that no increase should be made for the dollar_figure in accounts_receivable billed by hanna pc no credible_evidence supports hanna pc's argument alternatively hanna pc argues that the dollar_figure amount for accounts_receivable determined by respondent should be further reduced for uncollectible accounts_receivable of dollar_figure and for accounts_receivable of dollar_figure relating to services performed by hanna pc after the transfer these reductions would result in an amount of dollar_figure for accounts_receivable the dollar_figure reduction for uncollectible accounts_receivable sought by hanna pc has already been made by respondent when he reduced the amount of the accounts_receivable by dollar_figure for uncollectible accounts_receivable no further reduction is appropriate the dollar_figure reduction that hanna pc seeks relating to services performed by hanna pc is not supported by the evidence based on the evidence we conclude that associates pc's accounts_receivable should reflect an amount of dollar_figure as of the transfer date office equipment we disagree with respondent's conclusion that the dollar_figure listed in the internal document for office equipment represents the amount of the office equipment on the transfer date hanna testified that the dollar_figure listed in the internal document represents the original cost of the office equipment and that the actual amount of office equipment transferred was only dollar_figure we regard hanna's testimony as to the amount of the office equipment to be credible accordingly we conclude that the amount of associates pc's office equipment transferred to hanna pc was dollar_figure interest in a lawsuit based on hanna's own testimony we conclude that the appropriate amount for the interest in a contingent_fee lawsuit on the transfer date was dollar_figure as determined by respondent hanna pc claims that because associates pc was a cash_basis taxpayer none of the amount for the interest ina lawsuit should be reflected in calculating the amount of the assets transferred as stated previously we reject this argument accounts_payable we agree with respondent that associates pc's accounts_payable that were assumed by hanna pc should reflect only dollar_figure this represents amounts owed to daily for legal services daily rendered to associates pc although the internal document reflects dollar_figure for accounts_payable the evidence indicates that dollar_figure thereof is attributable to liabilities not of associates pc and is not related to the transfer of assets from associates pc to hanna pc hanna pc argues that the amount of associates pc's accounts_payable is significantly greater than the dollar_figure amount determined by respondent and greater than the dollar_figure listed in the internal document hanna pc argues that associates pc's total accounts_payable assumed by hanna pc were in the amount of dollar_figure consisting of dollar_figure owed to daily dollar_figure owed to other professionals for legal expenses and dollar_figure owed to hanna for automobile related expenses with regard to hanna pc's claim that associates pc's accounts_payable should include dollar_figure for legal expenses associates pc's bankruptcy petition and other documents in the record indicate that these legal expenses did not constitute a liability of associates pc no credible_evidence supports hanna pc's claim that dollar_figure in automobile-related expenses constitutes a liability of associates pc we conclude that the amount of the assets transferred by associates pc to hanna pc was dollar_figure that hanna pc assumed associates pc's liabilities in the amount of dollar_figure and that -- - the total net amount of the assets transferred from associates pc to hanna pc reduced by liabilities assumed by hanna pc was dollar_figure as set forth below assets transferred cash dollar_figure accounts_receivable big_number office equipment big_number horse option big_number interest in a lawsuit big_number total assets dollar_figure liabilities assumed notes payable dollar_figure payroll_taxes due big_number salaries payable big_number accounts_payable big_number total liabilities dollar_figure total net amount of assets and liabilities transferred and assumed dollar_figure we also conclude that because associates pc received only rights worth dollar_figure from hanna pc namely hanna pc's assumption of associates pc's liabilities in that amount associates pc did not receive reasonably equivalent value for the transfer of its assets to hanna pc with regard to whether associates pc was insolvent on the date of the transfer or was rendered insolvent pursuant to the transfer of its assets to hanna pc under ufta sec_24 a a transferor is rendered insolvent if its liabilities are greater than its assets after the transfer in the instant case associates pc had no remaining assets after the transfer and associates pc had a dollar_figure liability to respondent for federal -- - income taxes under ufta sec_24 a associates pc is to be regarded as insolvent after the transfer date because all four elements of ufta sec_24 a are present the transfer from associates pc to hanna pc is to be treated as a fraudulent transfer and respondent may recover its dollar_figure claim against associates pc from hanna pc to the extent of dollar_figure in light of our conclusion as to hanna pc's liability under ufta sec_24 a we hold that sec_6901 provides that the dollar_figure amount may be assessed paid and collected in the same manner as associates pc's federal income taxes other arguments made by the parties and not addressed herein are without merit to reflect the foregoing decision will be entered under rule
